Per Curiam.

Where the record shows that the default was not willful, it was improper to require that the defendant post a bond or cash as a condition for opening default. The condition that the judgment stand as security is sufficient (Schlein v. Schlein, 276 App. Div. 951; Ettlinger v. Lepow Securities Corp., 21 Misc 2d 262).
The order appealed from should be modified by striking out the requirement of posting cash or good security, and allowing the judgment to stand as security, and as so modified should be affirmed, with $10 costs to defendant.
Concur — Hecht, J. P., Gold and Capozzoli, JJ.
Order modified, etc.